Exhibit 10.1

 

Plumas Bank 

Salary Continuation Agreement

Andrew J. Ryback

 

Whereas, Plumas Bank (hereinafter “Employer”) established the Plumas Bank
Executive Salary Continuation Agreement originally effective August 23, 2005,
with an Amended and Restated Executive Salary Continuation Agreement, effective
December 17, 2008 (hereinafter “Agreement”), for Andrew J. Ryback (hereinafter
"Executive"); and

 

WHEREAS, the Employer’s intention is to have the Agreement comply with Internal
Revenue Code Section 409A (hereinafter “IRC 409A) and provide certain benefits
to the Executive in the form of supplemental retirement deferred compensation
payments which shall commence upon the certain events within the Executive’s
Agreement; and

 

WHEREAS, the Employer now wishes to amend the Agreement to increase the
supplemental retirement deferred compensation annual benefit, which is in line
with the desires of the Employer and the associated Employer's Board of
Directors as it relates to the benefit provided for within the Agreement; and

 

WHEREAS, Article 15, Amendment, Section 15.10, Amendments, of the Agreement
provides the Bank with the authority to amend and modify the Agreement with the
consent of the Executive, evidenced through their execution of such amendment.

 

NOW THEREFORE, the Employer, pursuant to the authority within the Agreement and
consent of the Executive, does hereby amend the Agreement as follows:

 

1.     Article 1, Terms and Definitions, Section 1.02, Annual Benefit, is hereby
deleted in its entirety and revised to read as follows:

 

"1.02 Annual Benefit. The term “Annual Benefit” shall mean an annual sum of
eighty thousand dollars ($80,000) multiplied by the Applicable Percentage
(defined below) and then reduced to the extent required: (i) under the other
provisions of this Agreement; (ii) by reason of the lawful order of any
regulatory agency or body having jurisdiction over the Employer; and (iii) in
order for the Employer to properly comply with any and all applicable state and
federal laws, including, but limited to, income, employment and disability
income tax laws (e.g., FICA, FUTA, SDI). "

 

IN WITNESS WHEREOF, the Bank has executed this Amendment on this first day of
April, 2016.

 

 

 Plumas Bank

 Executive: Andrew J. Ryback

 

 

 By: Richard L. Belstock

 

 

 

 Signature: /s/ Richard L. Belstock

 Signature: /s/ Andrew J. Ryback

   

 Title: EVP and CFO

 Title: President and CEO

 

 

1